DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  March 2, 2020 and August 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least 90 mm” in claim 8 is a relative term which renders the claim indefinite. The term “at least 90 mm” is not defined by the claim, wherein the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has recited “at least 90 mm” in the specification and does not define a maximum limit for the distance range between the first and second jaws.  Therefore, it is unclear if there’s a maximum limit or the applicant intends for the distance range between the first and second jaws to be increasingly large without any maximum limit.  Please clarify.
Claim 12 recites the limitation "the manufacturing area" in lines 8-9 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the steps" in line 1 and “the step” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US 6,401,766).
As to claim 1, Ishikawa et al discloses a tool, as illustrated in Figures 1-14(b), for manufacturing of a reinforcement bar structure (a binding machine for reinforcing bars which adjusts a feed of a binding wire see - col. 1, lines 5-8), wherein the tool comprises a main body (105), a jaw arrangement comprising a first jaw (101) partly placed in a first side section of the main body and a second jaw partly (102) placed in a second side section of the main body, a tying device (107) (a portion of the wire loop is held and twisted by the twisting means 107, so that reinforcing bars "a" can be bound by a predetermined binding force - see col. 4, lines 5-7) placed in a mid-section of the main body, wherein the mid-section is situated between the first side section and the second side section,  a mechanical arrangement  (see Figures 1-6) that moves the jaw arrangement between a gripping state and a tying state, wherein, in the gripping state, the first jaw and the second jaw are leaning towards one another such that a reinforcement bar  (a) can be held between a first peripheral end section of the first jaw and a second peripheral end section of the second jaw, wherein, in the tying state, the first peripheral end section and the second peripheral end section  (see annotated Figure 1 below) are spaced apart such that a wire (b) can be looped around a group of reinforcement bars placed between the first and second jaws.

    PNG
    media_image1.png
    762
    1100
    media_image1.png
    Greyscale

With claim 7, the tying device is configured to produce straight knots (a portion of the loop is twisted by the twisting mechanism so as to bind the reinforcing bars – see Abstract). 
As to claim 15, Ishikawa et al disclose a method for transporting and attaching a reinforcement bar during manufacturing of a reinforcement bar structure using a tool  (a binding machine for reinforcing bars which adjusts a feed of a binding wire see col. 1, lines 5-8),  comprising a main body (105), the method comprising gripping, by the tool, a reinforcement bar between a first peripheral end section of a first jaw (101) and a second peripheral end section of a second jaw (102)  (see annotated Figure 1 above) by using a jaw arrangement comprising the first jaw, partly placed in a first side section of the main body, and the second jaw, partly placed in a second side section of the main body, and  a mechanical arrangement configured for moving that moves the jaw arrangement, and tying together, by a tying device (107)  of the tool, placed in a mid-section of the main body, wherein the mid-section is situated between the first side section and the second side section, the reinforcement bar (a) with another reinforcement bar (a), together forming a group of reinforcement bars (a), by looping a wire (b) around a group of reinforcement bars while having the first peripheral end section and the second peripheral end section spaced apart, tightening the wire around the group of reinforcement bars, forming a knot (a portion of the loop is twisted by the twisting mechanism so as to bind the reinforcing bars – see Abstract), and
cutting the wire (a rear end of the binding wire is cut off from the binding wire on the binding machine body side - col. 1, lines 27-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 6,401,766).   
With claim 5, Ishikawa et al discloses the first peripheral end section is hook-shaped and that the second peripheral end section is not hook-shaped.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the second peripheral end section to have a hook shape as similar to the first peripheral end section, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04.VI.B.
With claim 8, Ishikawa et al discloses the claimed invention except for the first and second jaws are spaced apart at least 90 mm during the tying state.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify that the first and second jaws are spaced apart at least 90 mm during the tying state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05.I.
Allowable Subject Matter
Claims 2-4, 6, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14  and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furlong, Lamb, Yuguchi, Murayama, and Forsyth are cited as being relevant art, because each prior art discloses a tool comprising a main body and a jaw arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651